Citation Nr: 1025556	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  03-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for low back disability, 
variously claimed as the result of low back strain and/or a back 
injury in service.

2. Entitlement to service connection for neck disability, claimed 
as the result of a back injury in service.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION


The Veteran served on active duty from May 1965 to September 
1966.

This case was previously before the Board of Veterans' Appeals 
(Board) in August 2006, July 2007, and April 2008.  Each time, it 
was remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  Following the 
requested development, the AMC confirmed and continued its denial 
of entitlement to service connection for back disability and for 
neck disability.  Thereafter, the case was returned to the Board 
for further appellate action.

Because the Board's remand directives have not been completed, 
the appeal must again be REMANDED to the RO via the AMC.  Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders). 
VA will notify the Veteran if further action is required on his 
part.


REMAND

In December 2005, an Administrative Law Judge with the Social 
Security Administration (SSA) notified the Veteran that he had 
been granted Social Security benefits, due in part, to herniation 
of a lumbar disc.  The Administrative Law Judge found that the 
Veteran had been disabled since May 2004; however, the records 
supporting the grant of Social Security benefits have not been 
associated with the claims folder, nor has the RO received a 
letter of unavailability.  Accordingly, the claim must be 
remanded to further development.  

The Board remanded the claim in April 2008 to collect the 
outstanding Social Security records.  The RO requested the Social 
Security records in January 2009.  To date, no response has been 
received.  




The law requires VA has to obtain SSA records when they may be 
relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Although it has been noted that there has been no response to the 
RO/AMC's requests to obtain SSA records, this does not comply 
with the law.  The RO/AMC must again attempt to contact the SSA 
and obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

The law requires that the Veteran be notified of the records VA 
is unable to obtain; briefly explain the efforts made to obtain 
those records; and describe any further action to be taken by VA 
with respect to the claim. 38 U.S.C.A. § 5103A(b)(2)

The April 2008 remand also directed the RO to collect other 
outstanding medical records and schedule the Veteran for an 
orthopaedic examination to determine the nature, etiology, and 
extent of any back and/or neck disability.  The RO made several 
attempts to collect the outstanding records; however, there was 
no response from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact the SSA and 
obtain and associate with the claims 
file copies of the Veteran's records 
regarding SSA benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.  
Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  The non- existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  38 
U.S.C.A. 
   § 5103A(b); 38 C.F.R. § 3.159(c)(2). 

-	If the RO/AMC continues to receive 
a non-response from the SSA and 
determines that such records are 
unavailable, it must advise the 
Veteran; briefly explain the 
efforts made to obtain those 
ecords; and describe any further 
action to be taken by VA with 
respect to the claim.

2.   The AMC/RO shall advise the Veteran 
that he has an additional 30 days to 
comply with any outstanding records 
requests and submit any relevant medical 
records.  The AMC/RO shall advise the 
Veteran that the duty to assist is not a 
one-way street.  If the Veteran wants 
help, he cannot passively wait for it in 
those circumstances where he may or should 
have information that is essential in 
obtaining the putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

3.  If appropriate, the AMC/RO shall 
schedule the Veteran for an examination by 
an orthopedic specialist to determine the 
nature, etiology, and extent of any back 
and/or neck disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.


If back disability and/or neck disability 
is diagnosed, the examiner must identify 
and explain the elements supporting each 
diagnosis.

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

The examiner must respond to the inquiry 
as to whether or not any back and/or neck 
disability was caused or aggravated by the 
November 1965 fall down a flight of stairs 
in service.  The examiner must state the 
medical basis or bases for this opinion.  
If the examiner is unable to so state 
without resort to speculation, he or she 
should so state.

4.  If an examination is scheduled, the 
AMC/RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim.  If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

By this remand, the Board intimates no 
opinion as to the final disposition of any 
unresolved issue.  The RO and the Veteran 
are advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
appellate courts.  It has been held that 
compliance by the Board or the RO is 
neither optional nor discretionary.  Where 
the remand orders of the Board or the 
Courts are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance.  Stegall, above. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


